JUDGE, J.
At the time the contract which is the foundation of the present action, was entered into, the Confederate States and the State of Alabama were defacto governments. The contract stands, therefore, as one executed in a foreign government; and testing its legality by *330the lex loci contractus, it must be pronounced to have been a valid contract at the time and place it was made. — Scheible v. Bacho, decided at the present term. But can it be enforced in a court acting under the authority and constitution of the United States ? We understand the law to be well settled, that it. cannot be, if it is opposed to the national policy or national institution. — Story’s Con. of Laws, § 2á4; see, also, Scheible v. Bacho, supra. And we think it very clearly appears that such was the character of the contract before us; for its purpose, and direct and immediate effect, was to aid in a contest then pending for dismemberment of the Union.
This whole question was fully discussed in Scheible v. Bacho, supra, to which case and the authorities therein cited, we refer.
Judgment affirmed.